Citation Nr: 1623022	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1. Entitlement to a rating in excess of 10, prior to July 7, 2015, and a rating in excess of 20 percent, effective from July 7, 2015, for chronic back strain with degenerative disc disease (DDD).
 
 2. Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.
 
 3. Entitlement to a rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA) denied a rating in excess of 10 percent for chronic back strain with degenerative disc disease (DDD), denied a compensable rating for degenerative joint disease (DJD) of the right knee, and denied a compensable rating for sinusitis.  This matter further comes before the Board from a July 2009 rating decision in which the RO noted that the disability rating for sinusitis was currently 0 percent, increased the disability rating for sinusitis from 0 to 10 percent, effective September 1, 2002, and then assigned a 0 percent (noncompensable) rating for sinusitis, effective April 7, 2009.  

In April 2015, the Board remanded this matter for further action and development.  With respect to the claims for higher ratings for chronic back strain with DDD and DJD of the right knee, the Board notes that additional records were obtained and the Veteran underwent VA examinations to assess the current severity of those disabilities; thus, with regard to those two issues, there has been substantial compliance with the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the claim for a higher rating for sinusitis, although a current VA examination was obtained, the RO did not address the propriety of the reduction.  In that regard, in the April 2015 remand, the Board found that the RO's action, in the July 2009 rating decision, to reduce the rating for sinusitis to 0 percent, effective April 7, 2009, was improper.  Thus, as will be more fully explained below, the Board concludes there has not been substantial compliance with the April 2015 remand with regard to the claim for a higher rating for sinusitis.  Id.  The Board also notes that the RO assigned a 30 percent rating for sinusitis, effective from July 2, 2015.  The Veteran has continued his appeal for an even higher rating for sinusitis.  

By July 2015 rating decision, the RO granted a 20 percent rating for chronic back strain with DDD, effective from July 7, 2015.  The Veteran continued his appeal for a higher rating, and that issue is to be considered as set forth above.  

The Board notes that in June 2016, the U.S. Court of Appeals for Veterans Claims vacated the April 2015 Board decision as to the denial of service connection for sleep apnea.  That issue will be the subject of a separate Board decision following certain procedural development at the Board.

The issue entitlement to higher ratings for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 7, 2015, the Veteran's chronic back strain with DDD was manifested by chronic pain and limitation of motion, but did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months

2. Effective from July 7, 2015, the Veteran's chronic back strain with DDD has manifested chronic pain and limitation of motion, but did not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months. 

3. The Veteran's DJD of the right knee has been manifested by pain, however, the competent evidence of record did not demonstrate malunion of the tibia and fibula, limitation of knee extension, knee flexion limited to 30 degrees, ankylosis of the knee, or objective evidence of subluxation or instability.


CONCLUSIONS OF LAW

1. Prior to July 7, 2015, the criteria for a rating in excess of 10 percent for chronic back strain with DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015). 

2. Effective from July 7, 2015, the criteria for a rating in excess of 20 percent for chronic back strain with DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2. The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in December 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that the December 2008 and July 2015 VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and neither she nor her representative has identified any other pertinent evidence to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination dated in December 2008, the Veteran reported that while she was moving some furniture she felt a sharp pain in her back, and she was not able to bend and had to stay in bed for one week.  Her back pain has got worse since the onset, and she reported using a heating pad and back support, and used a cane because of the right leg problem.  She reported having pain in the entire right leg and swelling of the right knee off and on.  As a result, she has to use a cane to support the right leg.  She cannot walk more than one block before she has to stop and rest.  On physical examination, her right knee showed no swelling, effusion, or deformity.  Range of knee motion was to 118 degrees on flexion and to 10 degrees on extension.  Examination of back revealed no muscle spasm in paravertebral muscles but some tenderness in that area.  Range of motion testing of the back showed flexion was limited to 85 degrees, extension was limited to 10 degrees, lateral bend was 20 degrees bilaterally, and rotation was to 35 degrees.  She was not able to do squatting, she had a lot of difficulty doing heel walking, and she was unable to do toe walking.  Straight leg raising was positive at 60 degrees bilaterally in supine position.  The diagnoses included degenerative disk disease, lumbar spine; strain, right knee; and contusion, right leg.  It was noted that the Veteran had limitations with prolonged standing, running, jogging, and climbing of stairs due to discomfort in her right leg and back.  There was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare up.  She used a cane for ambulation.  There was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or her current occupation.

VA treatment records showed that in January 2009, the Veteran was seen for physical therapy.  Radiographs of the knee were noted to be negative.  She stated that she has had knee pain for the last 10 years, and described the pain as intermittent and 8 out of 10 on the pain scale.  She denied any numbness or tingling in the lower extremities, and described the pain as localized to the knee.  She stated that she observed the knee to swell and that it locked up on her, as well as gave way.  She denied ever having a brace for the knee, nor had she ever had physical therapy.  She reported she used a cane in her right hand.  Her physical therapy goal was to get rid of the pain.  Later in January 2009, she reported that her knees were at least 50 percent better since starting physical therapy, but stated that her back was up and down and reported that lifting really aggravated the back.  In August 2009, the Veteran reported a history of back pain and complained that her current back pain was at a 10 on the 0-10 numeric pain sca1e.  She reported recent onset of symptoms and that she awoke with a stiff and painful back and she was unable to sleep due to discomfort.  She was looking for an injection for relief of pain.  There was no change in GI or GU.  Examination revealed tenderness to palpation of the mid-thoracic area of the right side, a tight, contracted muscle, limited range of motion due to discomfort, and negative straight leg raising.  In August 2009, she also reported that her knees feel more wobbly, but she denied any falls or trauma.  

VA treatment records further showed that on a July 2012 physical therapy consultation, the Veteran reported pain was located across her lower back and down her anterior lower extremities.  She reported that sometimes she had pinching pain and her knees gave out.  She described her pain rating as 8/10 currently and 1/10 at best.  She reported having pain since 15 to 20 years ago that was worsening.  She reported having intermittent pain to the back and lower extremities, and that some days were better than other days.  She described that her pain to the low back was worse with bending, prolonged sitting, rising, prolonged standing, walking, lying, in the morning, and when on the move, and that the pain to the low back was better when she was still.  She reported that the pain disturbed her sleep, and that she tossed and turned at night.  Her bladder was reported to be abnormal and she stated that she leaked a lot and told her doctor about it a while ago.  Her gait was noted to be abnormal, and she reported that sometimes she limped because of pain and used a single point cane (SPC) as needed.  Objective examination showed that her lordosis was normal, and she had no pain during palpation to lumbar spine.  The paravertebral soft tissues are unremarkable.  She had moderate loss of flexion, and no loss of extension or right or left sideglide.  She was issued a TENS unit for pain management and educated on her exercises perform throughout the day.  She had decreased pain during the performance of the exercises.  

On a VA disability benefits questionnaire (DBQ) examination of the back dated in July 2015, the diagnoses included lumbosacral strain, degenerative arthritis of the spine, and lumbar degenerative disc disease.  It was noted that the Veteran had a history of lumbar strain and lumbar degenerative disc disease that began in 1993 during active duty service, and that she had had multiple treatments including epidural injections, pain medications, physical therapy, and chiropractic care.  It was noted that she had persistent low back pain with right lower extremity radiculopathy, triggered with bending, twisting, and prolonged sitting or standing.  She reported having flare-ups.  She reported having some degree of pain in her back every day, but that it got worse when she stood for long periods, or after she bent over or lifted anything.  She reported functional impairment and having to avoid standing or sitting for long periods, and having to constantly change positions throughout the day.  She was not able to bend and lift anything more than 5 pounds, and could not do any activity that required any strain to her back and buttocks.  Range of motion testing showed that forward flexion was to 40 degrees, extension was to 10 degrees, and right and left lateral flexion and rotation were to 10 degrees.  It was noted that she had pain on flexion, extension, and right and left lateral rotation, and that pain caused functional loss.  Objective examination revealed moderate pain on palpation over the bilateral lumbar paravertebral muscles, midline lumbar spine, and right sacroiliac joint, consistent with chronic lumbar strain and lumbar DDD.  She was able to perform repetitive use testing with her low back, and there was additional functional loss, including pain, fatigue, and weakness, after three repetitions.  After three repetitions, flexion was limited to 35 degrees.  It was noted that pain, fatigue, and weakness significantly limited functional ability with repeated use over a period of time and during flare-ups, including forward flexion being limited to 25 degrees.  She had guarding, muscle spasm, and localized tenderness, none of which resulted in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  Examination also revealed that the Veteran had intervertebral disc syndrome (IVDS), but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  She regularly used a cane.  The examiner opined that the Veteran's thoracolumbar spine condition impacted her ability to work, and noted that she did office paperwork and computer work, but that due to her lumbar spine condition, she was unable to sit, stand, or walk for more than 30 minutes at a time and could not bend and lift more than 5 pounds.  

On a VA DBQ examination of the knee dated in July 2015, the diagnoses included right knee strain and degenerative arthritis.  The Veteran reported a history of chronic right knee sprain and degenerative joint disease that initially began in 1997 during service, and she reported chronic worsening right knee pain over the years, made worse with prolonged standing and walking.  She had been treated with NSAIDs and pain medications as needed.  She denied flare-ups and did not report functional loss or impairment.  Range of right knee motion testing revealed flexion to 120 degrees and extension to 0 degrees, with pain on motion, but the right knee pain did not result in or cause functional loss.  There was mild tenderness over the lateral aspect of the right knee, consistent with chronic knee sprain and degenerative joint disease.  There was objective evidence of crepitus.  She was able to perform repetitive use testing of at least three repetitions, after which there was additional functional loss due to pain, but no additional limitation of motion.  It was noted that with repeated use over time, that pain, weakness, fatigability, and incoordination did not significantly limit functional ability.  Examination revealed full muscle strength in the right knee and no muscle atrophy.  Examination further revealed no history of recurrent subluxation or lateral instability or recurrent effusion.  Joint stability testing was completely normal, with no showing of joint instability.  The examiner opined that the Veteran's right knee condition did not impact her ability to perform any type of occupational task.  The examiner opined that the Veteran's right knee did not impair her functionality at this point, and did not impede her activities of daily living.  

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Chronic Back Strain with DDD

The Veteran's service-connected chronic back strain with DDD has been evaluated pursuant to Diagnostic Code (DC) 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because she also has degenerative disc disease of the lumbar spine, her service-connected disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2). 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a .

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

a. Rating in Excess of 10 Percent, Prior to July 7, 2015

The Veteran contends she should be entitled to a rating in excess of 10 percent, prior to July 7, 2015, for her chronic back strain with DDD.  Here, in applying the rating criteria to the medical evidence of record, the Board concludes a rating higher than the assigned 10 percent is not warranted.  Although the Veteran has complained of ongoing low back pain that is worsened with standing for long periods, bending, or lifting anything, there has been no showing of forward flexion greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the competent evidenced of record prior to July 2015 showed forward flexion of the thoracolumbar spine limited to 85 degrees and a combined range of motion of the thoracolumbar spine of 205 degrees.  There has been no report of or finding of guarding or muscle spasms.  Thus, prior to July 7, 2015, the criteria for a rating in excess of 10 percent for the service-connected chronic back strain with DDD have not been approximated.  38 C.F.R. § 4.7. 

The Board has considered a higher rating based on functional loss due to pain and weakness, weakened movement, excess fatigability, and incoordination, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran has complained of low back pain, on the VA examination in 2008, the examiner noted additional limitation after repetitive motion.  Also, while the Veteran reported limitations with prolonged standing, running, jogging, and climbing of stairs due to discomfort in her right leg and back.  There was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare up.  Moreover, although the Veteran used a cane for ambulation, there was no evidence of any adverse impact on activities of daily living, personal grooming, hygiene, transportation, or her current occupation.  Thus, these findings do not support a conclusion that the Veteran should be awarded a higher rating for her service-connected right knee disability based on functional loss. 

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence of record is against the grant of a rating in excess of 10 percent for DJD of the right knee, prior to July 7, 2015.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

b. Rating in Excess of 20 Percent, Effective from July 7, 2015

After considering the competent evidence, as summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's service-connected low back disability - which according to the medical evidence of record includes recurrent lumbar strain, arthritis, and degenerative disc disease. 

In order for a rating in excess of 20 percent to be awarded, the Veteran would have to demonstrate favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine to 30 degrees or less; however, there is no clinical evidence of any such limitation of thoracolumbar motion.  The objective evidence of record during the time period in question consists of a VA examination report, VA treatment records, and the Veteran's contentions, and shows that he complained of chronic low back pain, as well as some functional limitations and flare-ups.  Objective examinations showed limitation of lumbar motion that increased slightly in severity with repetitive motions, tenderness in the lumbosacral area, impairment with repetitive use including pain, fatigue, and weakness, and that she used a cane prescribed for her lumbar condition.  Additionally, it was noted that she had muscle spasm, localized tenderness, and guarding of the thoracolumbar spine, but not resulting in abnormal gait or abnormal spinal contour.  

With regard to limitation of motion of the thoracolumbar spine, the Board notes that at no time did the findings of limitation of low back motion approximate forward flexion to 30 degrees or less, or ankylosis, even when considering the pain reported.  On the examination in 2015, the Veteran had flexion to 40 degrees, with pain reported on repetitive motion, as well as flexion limited to 35 degrees after three repetitions.  Moreover, a review of the record shows that orthopedic manifestations of the Veteran's service-connected low back disorder have never, at any point during the period in question, been manifested by complaints or objective findings or functional impairment such that would warrant an rating in excess of 20 percent.  Rather, the clinical and reported findings during the time period in question more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  While the Veteran denied episodes of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician in the past 12 months, he reported flare-ups with pain, weakness, and fatigability that significantly limited functional ability, but only limited flexion additionally to 35 degrees.  Thus, the criteria for a 40 percent rating for the orthopedic manifestations of the Veteran's low back disability have not been met or approximated under any of the applicable rating criteria.  38 C.F.R. § 4.7. 

The Board has also considered the Veteran's complaints of low back pain, flare-ups, and functional limits, as well as potential additional limitation of functioning resulting therefrom.  However, there is insufficient objective evidence (shown on either the VA examination or treatment records) to conclude that the Veteran's back pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  In that regard, the Board notes that the Veteran has consistently complained of ongoing and chronic low back pain that has varied in severity, that limits his activities, and that leads to flare-ups.  The VA examiner noted that repetitive movements of the back caused increased pain, weakness, and fatigue.  Nonetheless, the record reflects that although the Veteran has reported chronic pain and limitation of motion and activities due to pain, the VA examiner in 2015, found, on objective examination, no atrophy, and that repetitive motion caused only a slight decrease in flexion.  Thus, a rating in excess of 20 percent is not warranted, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.

The Board also notes that separate ratings have already been assigned for the Veteran's neurological manifestations (including radiculopathy of the lower extremities) resulting from his service-connected low back disability, thus, that will not be considered herein.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence of record is against the assignment of a rating in excess of 20 percent, effective from July 7, 2015, for the service-connected chronic back strain with DDD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. DJD of the Right Knee

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected DJD of the right knee.  The record reflects that the 10 percent rating was assigned under DCs 5010-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  DC 5010 addresses arthritis due to trauma, while DC 5262, in turn, governs malunion of the tibia and fibia.

DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; and malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent.  38 C.F.R. § 4.71a, DC 5262. 

Full range of motion of the knee is from 0 degrees to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, Plate II.  The appropriate diagnostic codes for range of motion of the knee are DCs 5260 and 5261. 

DC 5260 provides that a 10 percent rating is assigned when flexion of the leg is limited to 45 degrees; and a 20 percent rating is assigned when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides for a 10 percent rating when there is extension of the leg limited to 10 degrees; and a 20 percent rating when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

The pertinent evidence regarding the Veteran's service-connected right knee disability consists primarily of clinical findings from the VA examinations conducted in 2008 and 2015, as well as VA treatment records.  After review of the record, however, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent for the Veteran's DJD of the right knee.  In that regard, the Board notes that a 20 percent rating under DC 5262 requires a showing of (or approximation of) malunion of the tibia and fibula with moderate knee disability.  The record reflects, however, that there has been no malunion of the tibia or fibula shown, nor has moderate knee disability shown.  While the Veteran has complained of pain, the limitations of motion recorded in the VA examinations do not meet the requirements for the next higher (20 percent rating) under DC 5260, as flexion was to greater than 30 degrees, or under DC 5261, as extension was full.  Moreover, the Board notes that pain was considered in the assignment of the current 10 percent rating.  See 38 C.F.R. § 4.59.  Additionally, a separate rating for instability is not warranted.  Although the Veteran did report in 2009, prior to starting physical therapy that her knee swelled, locked up, and gave way, she denied having a brace, and after starting physical therapy she reported her knees were better, and on the VA examination in 2015 there were no complaints or objective evidence of subluxation or instability. As such, a separate rating under DC 5257 is not warranted for instability. Additionally, the evidence of record is devoid of diagnoses of genu recurvatum (DC 5253), dislocated semilunar cartilage (DC 5258) and/or symptomatic removal of semilunar cartilage (DC 5259); thus, a higher rating is not warranted under these other diagnostic codes. 

The Board has also considered the Veteran's complaints of pain and functional limits.  However, the objective evidence does not support a finding that the Veteran's right knee pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Rather, the Board finds that her complaints of pain are contemplated in the current 10 percent rating.  Further, she denied having flare-ups and denied functional loss or impairment of the right knee, including with repeated use over time.  Additionally, while there was pain, there was no additional loss of motion on repetitive motion testing.  Thus, the Board concludes that a rating in excess of 10 percent is not warranted for the service-connected right knee disability, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  A review of the competent evidence shows that while the Veteran has essentially claimed her right knee disability has worsened, such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings for her DJD of the right knee more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

The preponderance of the evidence therefore reflects that the Veteran's service-connected DJD of the right knee has been no more than 10 percent disabling at any time.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.



Extraschedular Consideration

Finally, the Board considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's PTSD.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria contemplate the Veteran's low back and knee disabilities as manifested by limitation of motion, weakness, and pain.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate her back and knee disabilities.  Furthermore, the rating criteria provide for higher ratings for both the back and right knee disabilities.  Accordingly, the first step of Thun is not met and referral is not required. 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms of the Veteran's back disability, right knee disability or any other service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for extraschedular ratings for the disabilities at issue is not warranted.  See Thun, 22 Vet. App. at 115  .



ORDER

A rating in excess of 10, prior to July 7, 2015, for chronic back strain with DDD is denied.

A rating in excess of 20 percent, effective from July 7, 2015, for chronic back strain with DDD is denied.

A rating in excess of 10 percent for DJD of the right knee is denied.


REMAND

The Board initially notes that a VA DBQ examination was conducted in July 2015 to assess the current severity of the Veteran's sinusitis and that the July 2015 VA DBQ examination resulted in the grant of a 30 percent rating for sinusitis, effective from July 2, 2015.  Nonetheless, regarding the issue of entitlement to a higher rating for sinusitis, the Board notes that a remand is required as there was not substantial compliance with the Board's prior remand of April 2015, with regard to the reduction of the rating for sinusitis from 10 percent to 0 percent.  In that regard, the Board initially notes that in a February 2003 rating decision, the Cleveland RO increased the Veteran's disability rating for sinusitis disorder from 0 to 10 percent, effective September 1, 2002.  However, in a July 2006 rating decision, the St. Louis RO indicated that the Veteran's disability evaluation for sinusitis was continued at 0 percent.  Thereafter, in an April 2009 statement, the Veteran requested that VA explain the discrepancy between the September 2002 and February 2003 rating decisions and asked that the 10 percent rating be acknowledged as correct.  In a July 2009 rating decision, however, the RO advised the Veteran that the 10 percent rating for sinusitis, which had been in effect since September 1, 2002, was being reduced to 0 percent, effective April 7, 2009, which was the approximate date of receipt of the Veteran's inquiry.

In general, where a reduction in an evaluation of a service-connected disability is warranted, VA must notify the veteran of this proposed reduction and provide him or her with at least 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

Although the 10 percent disability rating for the Veteran's sinusitis had been in effect for more than five years at the time of the July 2009 rating decision, the RO neither afforded her the 60-day notice required under 38 C.F.R. § 3.105(e), nor provided any evidence that her service-connected sinusitis had undergone sustained material improvement.  To date, the RO still has yet to do either.  Accordingly, another remand is warranted to allow the RO to either restore the Veteran's 10 percent disability rating for sinusitis, effective from April 7, 2009 through July 1, 2015, or provide her with notice of a proposed reduction, which may include scheduling her with another VA examination to assess and determine whether -- for the period from April 7, 2009 through July 1, 2015 -- there was sustained material improvement of the Veteran's sinusitis under the ordinary conditions of life.

Accordingly, the case is REMANDED for the following action:

1. Make a determination whether, based on review of the record, a reduction in the disability rating for the Veteran's sinusitis was warranted, from 10 percent to 0 percent.  If a reduction is deemed warranted, prepare and send the Veteran a new rating proposing the reduction, setting forth all material facts and reasons for the proposed action.  The Veteran must be notified of the contemplated action and furnished detailed reasons therefor, and must be given 60 days in order to present additional evidence to show that compensation payments should be continued at their present level.  If any additional VA examinations are deemed necessary, schedule any such VA examinations. 

2. The issue on appeal should then be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


